UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6295


NEGASH MALEDE,

                 Petitioner - Appellant,

          v.

ERIC WILSON, Warden, FCI Petersburg,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:11-cv-00322-AWA-TEM)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Negash Malede, Appellant Pro Se.     Susan Lynn Watt, Assistant
United States Attorney, Norfolk, Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Negash Malede, a federal prisoner convicted under the

District of Columbia Code, seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2011) petition.           The order is not appealable unless a circuit

justice    or    judge    issues    a    certificate     of     appealability.        28

U.S.C. § 2253(c)(1)(A) (2006); Madley v. U.S. Parole Comm’n, 278

F.3d     1306,    1309-10     (D.C.      Cir.    2002).          A     certificate    of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner        satisfies     this       standard       by      demonstrating        that

reasonable       jurists      would      find    that     the        district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief        on   procedural        grounds,       the     prisoner      must

demonstrate       both    that     the   dispositive         procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.




                                           2
          We have independently reviewed the record and conclude

that Malede has not made the requisite showing. *   Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         DISMISSED




     *
        In particular, we note that the timely filing of
objections to a magistrate judge’s recommendation is necessary
to   preserve  appellate review   of  the  substance   of  that
recommendation. United States v. Midgette, 478 F.3d 616, 621-22
(4th Cir. 2007); Wright v. Collins, 766 F.2d 841, 845-46 (4th
Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 155 (1985).
Because Malede, a pro se litigant, received notice of the
consequences of a failure to object to the magistrate judge’s
report and yet failed to do so, he has waived appellate review.
Ids.



                                  3